Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claim 35 has been cancelled.	
Claims 1-34 are pending.
Claims 19-34 are withdrawn.
Claims 1-18 are presented for examination on the merits. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 8/4/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regev-Shoshani et al. (J Applied Microbiology 2012; 114:536-544). Regev-Shoshani et al. disclose compositions with 3 mM citric acid, which is 0.057% or 0.06% when rounding to significant figures and assuming the density is 1.0 g/ml, but is not sufficiently specific to anticipate the range of “about 0.07% w/v to about 5.0% w/v”. Claims 1-18 were rejected under 35 U.S.C. 103(a) as being unpatentable over Miller (US 20070116785). Miller does not teach compositions with an acidifying agent from about 0.07% w/v to about 5.0% w/v.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenzler et al. (US 20160051579).
Regarding claim 1, Stenzler et al. disclose a NORS composition with 0.2% w/v citric acid and 0.41% nitrites which anticipates the claimed ranges (MPEP2131.03(I)):

    PNG
    media_image1.png
    238
    727
    media_image1.png
    Greyscale

Since the composition of Stenzler et al. is the same as instantly claimed then it is also an immunomodulatory composition and the limitation of “for enhancing an immune response in a subject to treat an adverse health condition in the subject” is an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the prior art liquid NORS composition is capable of performing the intended use then it meets the instantly claimed limitation. Thus, the subject matter of instant claim 1 is disclosed by the reference. 
With regard to instant claims 2 and 3, Stenzler et al. disclose that saline is present, which has the biological electrolyte NaCl, and bacteria are present in the NORS composition and bacteria are biological agents that produce an immune response and thus can be classified as immunogens [0282].
With regard to instant claims 4-18, these limitations do not further limit the structure of the composition but merely further define the intended use of the composition.  Since the composition is the same as instantly claimed then it is also an immunomodulatory composition that is sufficient to enhance an immune response and sufficient to increase expression of a toll-like receptor in the subject at a target location and sufficient to reduce an amount of a proinflammatory protein present in the subject at a target location and sufficient to reduce an amount of an acute-phase protein present in the subject in the time frames and reduction percentages instantly claimed. Since the intended use is inherent in the prior art composition then these claims are also anticipated by the reference. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). In other words, what one does with the composition is immaterial to the examination of the composition itself. "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler et al. (US 20160051579). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims for example:

    PNG
    media_image2.png
    394
    1364
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
Stenzler et al. is discussed in detail above and that discussion is incorporated by reference. Stenzler et al. further teach both symptomatic and asymptomatic treatment [0046] as well as prophylactic administration ([0052, 0153]; claim 39). Stenzler et al. also teach and suggest that NORS have a nitrite content of about 51-100 mM [0157] and an acid content from about 100 mM to about 600 mM [0165] and can eradicate bacterial or reduce viral microbes within minutes [0376] and discusses viral entry into cells [0378] as well as bacterial and viral infections (claims 95 and 96). Stenzler et al. teach vaccination of the subject prior to administration of the NO treatment [0322].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Stenzler et al. is that Stenzler et al. do not expressly teach the ranges of nitrite from about 0.2% w/v to about 1.0% w/v and an acidifying agent from about 0.07% w/v to about 5.0% w/v. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to formulate the composition taught by Stenzler et al. with  the ranges of nitrite from about 0.2% w/v to about 1.0% w/v and an acidifying agent from about 0.07% w/v to about 5.0% w/v and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Stenzler et al. not only provide amounts that anticipate the claimed range but also teach the artisan that the amount can vary. Thus, these are components whose concentration can be optimized by the ordinary artisan. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Consequently, the ordinary artisan would have a reasonable expectation of success by following the directions of Stenzler et al. and formulating NORS with the ranges of nitrite from about 0.2% w/v to about 1.0% w/v and an acidifying agent from about 0.07% w/v to about 5.0% w/v.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler et al. (US 20160051579), as applied to claims 1-18, in further view of Miller (US 20070116785). 
Stenzler et al. is relied upon as discussed above. 
Regarding claim 3, Miller teaches that NO-releasing compounds are well known in the art and that NO-releasing compounds including sodium nitrite can be provided as a liquid [0085], hence a liquid nitric oxide releasing solution, in combination with one or more therapeutic compounds in a carrier liquid [0087], where a therapeutically effective amount with the NO-releasing compound [0085] and an optimal dosage range can be determined by routine procedures by a pharmacologist of ordinary skill in the art [0087] and inhaled in liquid form [0085, 0086, 0088] where the nitric oxide generated is about 120-400 ppm [0083] which his squarely within the range of about 4-400 ppm (instant specification, page 14, lines 25-26). Miller teaches that the pharmaceutical composition can further comprise gamma globulin (immune enhancer protein) [0099] or the attenuated virus vaccine can have hemagglutinin protein [0095, 0111]. Also, Miller teaches prophylactic administration [0101] and that that the vaccine can comprise one or more of another vaccine, an anti-viral agent, a vaccine adjuvant, an anti-viral adjuvant, nitric oxide, and a nitric oxide releasing compound (claims 41, 48-51, 54, 62 and 70, for example) as well as formulating the inactivated or attenuated virus with one or more of a vaccine, an anti-viral agent, a vaccine adjuvant, an anti-viral adjuvant, nitric oxide, and a nitric oxide releasing compound (claims 11, 22 and 34) thus providing for the combination of an NO-releasing compound with an antimicrobial (NO gas), immunogen, vaccine or immune enhancer protein and combinations thereof.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Stenzler et al. is that Stenzler et al. do not expressly teach adding a biological agent is selected from the group consisting of an immune enhancer protein, a vaccine, an antimicrobial, and combinations thereof. This deficiency in Stenzler et al. is cured by the teachings of Miller et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to formulate the composition taught by Stenzler et al. further comprising biological agent is selected from the group consisting of an immune enhancer protein, a vaccine, an antimicrobial, and combinations thereof, as suggested by Miller et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Both Stenzler et al. (claim 39) and Miller [0101] are directed to prophylactic compositions against, for example viruses, and Stenzler et al. administered a vaccine prior to administration of NORs while Miller directs to the artisan to formulating liquid formulations that can be inhaled in combination with one or more other components such as vaccines, immunogens, immune enhancer protein and antimicrobial gNO. It is then obvious to the ordinary artisan to combine the vaccines, immunogens, immune enhancer protein and antimicrobial gNO taught by Miller with the NORS composition of Stenzler et al. for the prophylactic effect against infection with a reasonable expectation of success. Furthermore, Stenzler et al. teach and suggest that the infection is bacterial or viral which renders obvious adding antibacterial and antiviral agents for at least an additive effect in either prophylactically stopping any potential bacterial or viral infection or treating any bacterial or viral infection that exists in the subject. Indeed, Stenzler et al. teach that animals displaying overt clinical symptoms received immediate antibiotic treatment [0323], where the antibiotic is an antimicrobial agent. Consequently, the ordinary artisan would have a reasonable expectation of success by following the directions of Stenzler et al. and Miller and formulating NORS in combination with other biological agents as those instantly claimed, which naturally enhance an immune response in a subject by administration of the liquid NORS to the subject.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:	Applicants arguments have been carefully considered but are directed to a withdrawn rejection. Accordingly, Applicant’s arguments are moot.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613